



VEEVA SYSTEMS INC.
March 17, 2019
Tom Schwenger
Dear Tom,
Veeva Systems Inc. (the “Company”) is pleased to offer you employment on the
following terms:
1.
Position. Your initial title will be President & Chief Operating Officer and you
will initially report to the Chief Executive Officer. This is a full-time
position. While you render services to the Company, you will not engage in any
other employment, consulting or other business activity (whether full-time or
part-time) that would create a conflict of interest with the Company. By signing
this letter agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.

2.
Cash Compensation. The Company will pay you a starting salary at the rate of
$325,000 per year, payable in accordance with the Company’s standard payroll
schedule. This salary will be subject to adjustment pursuant to the Company’s
employee compensation policies in effect from time to time and in consideration
of your positions on-target earnings.

3.
Employee Benefits. As a regular employee of the Company, you will be eligible to
participate in a number of Company-sponsored benefits. In addition, you will be
entitled to paid vacation in accordance with the Company’s vacation policy, as
in effect from time to time.

4.
Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit A.

5.
Employment Relationship. Employment with the Company is for no specific period
of time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations that may have been made to
you are superseded by this letter agreement. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).

6.
Taxes. All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

7.
Interpretation, Amendment and Enforcement. This letter agreement and Exhibit A
constitute the complete agreement between you and the Company, contain all of
the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
California law, excluding laws relating to conflicts or choice of law. You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in Alameda County, California in connection with any
Dispute or any claim related to any Dispute.

* * * * *





--------------------------------------------------------------------------------





We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me
(either PDF/e-mail). This offer, if not accepted, will expire at the close of
business on March 22, 2019. Your employment with the Company is contingent upon
completion of a successful background check and providing legal proof of your
identity and authorization to work in the United States. Your employment is also
contingent upon your starting work with the Company on or before September 30,
2019.
If you have any questions, please call me at 925-271-9783.
Very truly yours,
VEEVA SYSTEMS INC.
/s/ Tim Cabral                
By: Tim Cabral                
Title: CFO                
I have read and accept this employment offer:
/s/ Tom Schwenger            
Signature of Tom Schwenger
Dated: March 19, 2019            


Attachment
Exhibit A: Proprietary Information and Inventions Agreement





--------------------------------------------------------------------------------





Exhibit A
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
The following confirms and memorializes an agreement that Veeva Systems Inc., a
Delaware corporation (the “Company”) and I, Tom Schwenger, have had since the
commencement of my employment (which term, for purposes of this agreement, shall
be deemed to include any relationship of service to the Company that I may have
had prior to actually becoming an employee) with the Company in any capacity and
that is and has been a material part of the consideration for my employment by
Company:
1.
I have not entered into, and I agree I will not enter into, any agreement either
written or oral in conflict with this Agreement or my employment with Company. I
will not violate any agreement with or rights of any third party or, except as
expressly authorized by Company in writing hereafter, use or disclose my own or
any third party’s confidential information or intellectual property when acting
within the scope of my employment or otherwise on behalf of Company. Further, I
have not retained anything containing any confidential information of a prior
employer or other third party, whether or not created by me.

2.
Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, sui generis database rights
and all other intellectual property rights of any sort throughout the world)
relating to any and all inventions (whether or not patentable), works of
authorship (including software code), mask works, designs, know-how, ideas and
information (including trade secrets) made or conceived or reduced to practice,
in whole or in part, by me during the term of my employment with Company to and
only to the fullest extent allowed by California Labor Code Section 2870 (which
is attached as Appendix A) (collectively “Inventions”) and I will promptly
disclose all Inventions to Company. Without disclosing any third party
confidential information, I will also disclose anything I believe is excluded by
Section 2870 so that the Company can make an independent assessment. I hereby
make all assignments necessary to accomplish the foregoing. I shall further
assist Company, at Company’s expense, to further evidence, record and perfect
such assignments, and to perfect, obtain, maintain, enforce, and defend any
rights specified to be so owned or assigned. I hereby irrevocably designate and
appoint Company as my agent and attorney-in-fact, coupled with an interest and
with full power of substitution, to act for and in my behalf to execute and file
any document and to do all other lawfully permitted acts to further the purposes
of the foregoing with the same legal force and effect as if executed by me. If I
wish to clarify that something created by me prior to my employment that relates
to Company’s actual or proposed business is not within the scope of the
foregoing assignment, I have listed it on Appendix B in a manner that does not
violate any third party rights or disclose any confidential information. Without
limiting Section 1 or Company’s other rights and remedies, if, when acting
within the scope of my employment or otherwise on behalf of Company, I use or
disclose my own or any third party’s confidential information or intellectual
property (or if any Invention cannot be fully made, used, reproduced,
distributed and otherwise exploited without using or violating the foregoing),
Company will have and I hereby grant Company a perpetual, irrevocable, worldwide
royalty-free, non-exclusive, sublicensable right and license to exploit and
exercise all such confidential information and intellectual property rights.

3.
To the extent allowed by law, paragraph 2 includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively “Moral Rights”). To the extent I retain any such Moral Rights
under applicable law, I hereby ratify and consent to any action that may be
taken with respect to such Moral Rights by or authorized by Company and agree
not to assert any Moral Rights with respect thereto. I will confirm any such
ratifications, consents and agreements from time to time as requested by
Company.

4.
I agree that all Inventions and all other business, technical and financial
information I develop, learn or obtain during the term of my employment that
relate to Company or the business or demonstrably anticipated business of
Company or that are received by or for Company in confidence, constitute
“Proprietary Information.” Examples of Proprietary Information include, without
limitation, trade secrets, business plans, product plans and roadmaps,
information hosted and processed by Veeva on behalf of its customers, financial
information, information related to customer sales and contracts, and material
non‑public information within the meaning of the securities laws. Proprietary
Information does not include information the use or disclosure of which is
protected by the National Labor Relations Act, the California Labor Code
(including Labor Code §§ 232, 232.5, 1102.5, and 1197.5), or laws against
restraints of trade (including Business & Professions Code §§ 16600 and 17200 et
seq). If I am unsure of whether certain






--------------------------------------------------------------------------------





information is Proprietary Information or not, I will consult with the Company,
except as set forth in Section 5.
5.
I will hold in confidence and not disclose or, except within the scope of my
employment, use any Proprietary Information. However, I shall not be obligated
under this paragraph with respect to information I can document is or becomes
readily publicly available without restriction through no fault of mine.
Notwithstanding the above, I understand that I am allowed to engage in
“Protected Activity” under this agreement without first notifying Veeva.
Protected Activity means filing a charge or complaint with the government or
disclosing relevant information to the government (so long as that information
is not protected as an attorney-client communication of Veeva). I further
understand that, notwithstanding my obligations under this Agreement:

a.
I will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (A) is made in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal; and

b.
If I file a lawsuit for retaliation for reporting a suspected violation of law,
I may disclose the trade secret relevant to that lawsuit to my attorney and use
the trade secret in the court proceeding if: (A) all documents containing the
trade secret are filed under seal; and (B) neither I nor my attorney disclose
the trade secret except pursuant to court order.

6.
Upon termination of my employment, I will promptly return to Company all items
containing or embodying Proprietary Information (including all copies). I also
recognize and agree that I have no expectation of privacy with respect to
Company’s telecommunications, networking or information processing systems
(including, without limitation, stored computer files, email messages and voice
messages) and that my activity and any files or messages on or using any of
those systems may be monitored at any time without notice.

7.
Until one year after the term of my employment, I will not encourage or solicit
any employee or consultant of Company to leave Company for any reason (except
for the bona fide firing of Company personnel within the scope of my
employment).

8.
I agree that during the term of my employment with Company (whether or not
during business hours), I will not engage in any activity that is in any way
competitive with the business or demonstrably anticipated business of Company,
and I will not assist any other person or organization in competing or in
preparing to compete with any business or demonstrably anticipated business of
Company.

9.
I agree that this Agreement is not an employment contract for any particular
term and that I have the right to resign and Company has the right to terminate
my employment at will, at any time, for any or no reason, with or without cause.
In addition, this Agreement does not purport to set forth all of the terms and
conditions of my employment, and, as an employee of Company, I have obligations
to Company which are not set forth in this Agreement. However, the terms of this
Agreement govern over any inconsistent terms and can only be changed by a
subsequent written agreement signed by the President of Company.

10.
I agree that my obligations under paragraphs 2, 3, 4 and 5 of this Agreement
shall continue in effect after termination of my employment, regardless of the
reason or reasons for termination, and whether such termination is voluntary or
involuntary on my part, and that Company is entitled to communicate my
obligations under this Agreement to any future employer or potential employer of
mine. My obligations under paragraphs 2, 3 and 4 also shall be binding upon my
heirs, executors, assigns, and administrators and shall inure to the benefit of
Company, it subsidiaries, successors and assigns.

11.
Any dispute in the meaning, effect or validity of this Agreement shall be
resolved in accordance with the laws of the State of California without regard
to the conflict of laws provisions thereof. I further agree that if one or more
provisions of this Agreement are held to be illegal or unenforceable under
applicable California law, such illegal or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required so that
this Agreement shall otherwise remain in full force and effect and enforceable
in accordance with its terms. This Agreement is fully assignable and
transferable by Company, but any purported assignment or transfer by me is void.
I also understand that any breach of this Agreement






--------------------------------------------------------------------------------





will cause irreparable harm to Company for which damages would not be a adequate
remedy, and, therefore, Company will be entitled to injunctive relief with
respect thereto in addition to any other remedies and without any requirement to
post bond.
12.
I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE COMPANY
WILL RETAIN ONE COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.

Employee
/s/ Tom Schwenger            
Signature
Name: Tom Schwenger            
Date: March 19, 2019            
/s/ Tim Cabral            
Signature of Tim Cabral
CFO Veeva Systems Inc.





--------------------------------------------------------------------------------





APPENDIX A
California Labor Code Section 2870. Application of provision providing that
employee shall assign or offer to assign rights in invention to employer.
1.
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

a.
Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

b.
Result from any work performed by the employee for his employer.

2.
To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.






--------------------------------------------------------------------------------





APPENDIX B
PRIOR MATTER
None: X
Candidate Initials: /s/ TS





